UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-6975


JEFFREY COLEMAN,

                Plaintiff - Appellant,

          v.

JOHN JABE; ROBERT BIVENS; HAROLD CLARKE; LOU CEI; VIRGINIA
DEPARTMENT OF CORRECTIONS; UNKNOWN MEMBERS OF THE FAITH
REVIEW COMMITTEE,

                Defendants – Appellees,

          and

T. JONES; STANLEY YOUNG; K. S. RICHARDSON; CATHERINE TURNER;
DAVE HAMMOND; GENE JOHNSON; ROY WALZ; RON HALL; G. ROBINSON;
JOHN GARMAN; S. MEEKS; MAJOR BATTON; D. J. HASTY-MARTIN;
RANDY   MYERS;  TED   DURR;  JONES   EXPRESS  MUSIC;   KEEFE
COMMISSARY,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:11-cv-00518-SGW-PMS)


Submitted:   January 21, 2016               Decided:   February 10, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jeffrey Coleman, Appellant Pro Se.       Richard Carson Vorhis,
Senior Assistant Attorney General, Laura Haeberle Cahill, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Jeffrey Coleman appeals the district court’s order denying

his Fed. R. Civ. P. 60(b)(6) motion.                        We review the district

court’s order for abuse of discretion.                        CNF Constructors, Inc.

v. Donohoe Constr. Co., 57 F.3d 395, 401 (4th Cir. 1995) (per

curiam).      An appeal from the denial of a Rule 60(b) motion does

not bring up the merits of the underlying judgment, but only

permits review of the motion in light of the requirements for

Rule 60(b) relief.           MLC Auto., LLC v. Town of S. Pines, 532 F.3d
269, 277 (4th Cir. 2008).

       To    receive    Rule      60(b)    relief,      the    movant      must    make    a

threshold      showing       of     timeliness,        “a     meritorious     claim       or

defense,” and lack of unfair prejudice to the opposing party, in

addition to one of the grounds for relief enumerated under Rule

60(b).       Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011).

Rule 60(b)(6) permits relief only when the movant demonstrates

“extraordinary circumstances.”              Id. at 500.

       Our    review    of   the     record       reveals     no   such    extraordinary

circumstances.           Although         Coleman      bases       his    motion    on     a

postjudgment      change       in    decisional        law,    such      changes   rarely

provide      sufficiently         extraordinary        circumstances        to     justify

relief under Rule 60(b)(6).                See Gonzalez v. Crosby, 545 U.S.
524, 536-37 (2005); Stokes v. Williams, 475 F.3d 732, 735-36

(6th   Cir.    2007);    United      States       ex   rel.    Garibaldi     v.    Orleans

                                              3
Parish Sch. Bd., 397 F.3d 334, 337-38 (5th Cir. 2005); Dowell v.

State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir.

1993).     Although Coleman cites Harper v. Va. Dep’t of Taxation,

509 U.S. 86,    97    (1993),        and       related   cases,       that   line   of

authority does not compel a different result in the procedural

posture presented here.

      Moreover, “[a] Rule 60(b) motion may not substitute for a

timely appeal.”        In re Burnley, 988 F.2d 1, 3 (4th Cir. 1992).

Coleman’s deliberate choice not to prosecute his appeal of the

court’s underlying judgment by refusing to pay the applicable

filing   fee    deprived        him   of    the       opportunity      to   challenge     the

district court’s determination and, in turn, to raise the change

in decisional law on appeal before his judgment became final.

See Gonzalez, 545 U.S. at 537; Dowell, 993 F.2d at 48.                                Coleman

may not use Rule 60(b) to avoid the consequences of such a

strategic choice, even if hindsight later reveals it to be ill-

advised.

      Accordingly,         we   affirm      the       district    court’s      order.      We

dispense     with     oral      argument         because       the     facts    and     legal

contentions     are    adequately          presented      in     the   materials       before

this court and argument would not aid the decisional process.


                                                                                   AFFIRMED




                                                 4